In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00011-CV


                     IN RE LEE CORNELIUS MURRAY, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                    February 5, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Relator, Lee Cornelius Murray, a Texas inmate proceeding pro se, filed a petition

for writ of mandamus in the above-referenced cause. By letter dated January 10, 2019,

this court directed Murray to pay the filing fee of $155 or comply with Chapter 14 of the

Civil Practice and Remedies Code by filing 1) an affidavit of indigence, 2) an affidavit

relating to previous filings, and 3) a certified copy of his inmate trust account statement.

See TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (stating that Chapter 14 applies to

original proceedings brought by an indigent inmate in an appellate court); § 14.004 (West

2017). He was also told that the proceeding was subject to dismissal if he did not comply

by January 22, 2019. See TEX. R. APP. P. 42.3(c). On January 22, 2019, Murray filed a

response to the court’s letter indicating that he had authorized the release of funds from
his inmate trust account to pay the filing fee. However, we have received no further

communication from Murray. Nor have we received the filing fee to date or indication

when it will be paid.

       The requirement to pay the filing fee or tender an affidavit of indigence, an affidavit

describing previous filings, and a certified copy of an inmate trust account statement is

mandatory, and the lack thereof is grounds for dismissal of the original proceeding. See

In re Johnson, No. 07-16-00354-CV, 2016 Tex. App. LEXIS 11841, at *2 (Tex. App.—

Amarillo Nov. 1, 2016, orig. proceeding) (per curiam) (mem. op.) (dismissing inmate’s

petition for writ of mandamus for failure to pay the filing fee or submit the required Chapter

14 materials). Since Murray has yet to do any of these per our earlier directive, we

dismiss the petition for a writ of mandamus.



                                                   Per Curiam




                                               2